Appellant was sentenced to the penitentiary for fifty years, upon a jury's verdict, on a charge of murder.
The record is before us without statement of facts and bills of exception. A brief has been filed which refers to the motion for new trial and contains an extended discussion relative to the action of the court in permitting the widow of the deceased to testify, and give certain evidence regarding the action of appellant's brother, after she had remained in the court room while other witnesses were testifying. Appellant seems to be under the impression that this question of fact could be brought into the record by his motion for a new trial. All fact questions are presented from the witness box and not by pleadings. It is discussed in his brief as "Appellant's Assignment of Error No. 1." Frequently we have called attention to the law requiring such matters to be brought to this Court by bills of exception approved by the trial judge. Matters raised only in the attorney's brief cannot be considered, except that which discusses questions revealed by the record. We are unable to find anything in the record pertaining to the matter discussed other than that in appellant's pleading. This pleading was controverted by the State and the issues drawn. If any evidence was taken on the subject it is not before us.
Finding no reversible error, the judgment of the trial court is affirmed.
                    ON MOTION FOR REHEARING.